Kelly, J.:
I concur to reverse the judgment and order appealed from for error in .the charge of the learned trial justice as to the burden of proof in relation to the release and in his refusal to charge the eleventh request. I concur with Jaycox, J., in his opinion upon that branch of the case. I am also of opinion that the trial justice erred in charging the jury at request of plaintiff’s counsel that they were not to draw any inference as to the truth of the facts inquired about (to wit, plaintiff’s relations with Doolittle and Dewey) from the refusal of the two parties named to answer questions put to *98them concerning such relations upon the alleged ground that the answers might incriminate and degrade them. The defendant excepted to the charge. In view of the other evidence in the case, I think the absence of denial of the charges by the persons named might be considered by the jury. In my opinion it was error to exclude the evidence offered by defendant, that the plaintiff had been guilty of immoralities before she met defendant. Plaintiff had on this trial repeated her voluntary assertion of chastity as a part of her direct case, and for the reasons stated in the opinion upon the former appeal this evidence was admissible under defendant’s denial. (Lynch v. Figge, 194 App. Div. 126.) The evidence was excluded because the defendant had not mentioned this precise immorality in a bill of particulars of a separate defense in mitigation of damages. But the evidence thus excluded was admissible upon the main issue introduced as part of plaintiff’s case. I also vote to reverse upon the ground that the verdict for plaintiff is contrary to the evidence upon the main issue of breach of promise of marriage and seduction and also upon the issue as to plaintiff’s execution of the release with knowledge of its contents and effect.
Manning, J., concurs; Jay cox, J., concurs on the last two grounds stated in the memorandum by Kelly, J.